DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 16 - 19 are objected to because of the following informalities:  
Claim 1 recites “An OLED array substrate”.
It should be “An Organic Light-Emitting Diode (OLED) array substrate” because it is first time introduce the term “OLED”.
Claim 16 recites “The method for manufacturing an OLED array substrate according to claim 15,”. 
It should be “The method for manufacturing the[[
Claim 16 line 2 recites “forming first electrodes and second electrodes”.
It should be “forming the first electrodes and the second electrodes” because it refers back to claim 15.
Claims 17 – 19 have same issue. 
Examiner suggests applicant review all claims and correct similar deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 6, 8 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “a pixel definition layer on a side of the planarization layer facing away from the base substrate and comprising a plurality of openings”.
Applicant’s remark on page 8 note support from original claim 7, Figure 7a and the relevant disclosure. 
Previously claim 7 recites “The OLED array substrate according to claim 1, further comprising a pixel definition layer on a side of the planarization layer facing away from the transistor, 

Applicant does not point out support on which paragraph of specification. 
Examiner review entire specification, the closest disclosure are:
Patent publication [0016] According to some embodiments, the OLED array substrate further comprises a pixel definition layer on a side of the planarization layer facing away from the transistor, wherein the pixel definition layer comprises first portions extending in a first direction and second portions extending in a second direction, the first portions and the second portions enclosing a plurality of openings.
 [0060] Furthermore, as shown in FIG. 5, the OLED array substrate 01 further comprises a pixel definition layer 30 on a side of the planarization layer 11 facing away from the TFTs. The pixel definition layer 30 comprises first portions 3011 extending in a longitudinal direction and second portions 3012 extending in a transversal direction, the first portions 3011 and the second portions 3012 enclosing a plurality of openings 302 (as shown in FIG. 7b). The touch sensor 20 is located between the pixel definition layer 30 and the planarization layer 11. Each of the openings 302 is provided with an OLED device. As shown in FIG. 5, the TFT located on the base substrate 101 is used for driving the OLED device to emit light, wherein a source or a drain of the driving transistor is connected with an anode 110 of the OLED device.

Therefore, claim 1 raised new matter issue.
Claims 2- 6, 8 – 14 have same issue because of claim dependency.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 6, 8 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Applicant incorporated claim 7 into claim 1. 
Previously claim 7 recites “The OLED array substrate according to claim 1, further comprising a pixel definition layer on a side of the planarization layer facing away from the transistor, 
wherein the touch sensor is located between the pixel definition layer and the planarization layer, and an orthogonal projection of the touch sensor on the base substrate overlaps an orthogonal projection of the pixel definition layer on the base substrate”. 
Claim 1 does not have an element for the term “transistor”.
Claim is unclear “The OLED array substrate” included “transistor” or not. 
Furthermore, it is unclear where “transistor” in the OLED array substrate is.
Therefore, claim is incomplete for omitting essential structural cooperative relationships of elements.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 20210210559 A1) in view of Chen429 et al. (U.S. Patent Publication 20160322429 A1).


    PNG
    media_image1.png
    661
    781
    media_image1.png
    Greyscale

Regarding claim 1, Chen discloses “An OLED array substrate, (Fig. 1. OLED)  comprising: 
a base substrate; (Fig 1, substrate 10. [0026]) 
a planarization layer (Fig 5, OC photoresist layer, [0045] [0046]) on the base substrate; 
([0027] [0032]) and 
wherein, the touch sensor (Fig. 1, 02) comprises first touch electrodes (Fig. 1, touch electrodes 103) and second touch electrodes (Fig. 1, touch electrodes 103, 104) insulated from each other, and 
Chen does not disclose “a pixel definition layer on a side of the planarization layer facing away from the base substrate and comprising a plurality of openings, 
wherein the touch sensor is between the pixel definition layer and the planarization layer, and an orthogonal projection of the touch sensor on the base substrate overlaps an orthogonal projection of the pixel definition layer on the base substrate”.
Chen429 discloses “a pixel definition layer (Fig, 1, pixel design layer 16, [0067] [0069]) on a side of the planarization layer (Fig 1. planarization layer (PLN) 22) facing away from the base substrate and comprising a plurality of openings, ([0061] [0063] [0067]) 
wherein the touch sensor (Fig.1 , the sensing electrode 18, [0067])  is between the pixel definition layer (Fig, 1, pixel design layer 16) and the planarization layer, (Fig 1. planarization layer (PLN) 22) and an orthogonal projection of the touch sensor on the base substrate overlaps an orthogonal projection of the pixel definition layer on the base substrate”. (Fig. 1 shows orthogonal projection of sensing electrode 18 is overlap with orthogonal projection of pixel design layer 16) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate planarization layer by  into device of Chen.  The suggestion/motivation would have been to save manufacturing cost. (Chen429: [0006])
Regarding claim 2,  Chen and Chen429 disclose wherein the first touch electrodes and the second touch electrodes are located in different layers, and wherein the touch sensor further comprises a dielectric layer disposed between the first touch electrodes and the second touch electrodes, by which the first touch electrodes and the second touch electrodes are insulated from each other. (Chen [0041] [0042]) 
Regarding claim 3, Chen and Chen429 disclose wherein the first touch electrodes are strip electrodes extending in a first direction, and the second touch electrodes are strip electrodes extending in a second direction, (Chen [0041] [0042]) and wherein the first direction is perpendicular to the second direction. (Chen [0041] [0042])
Regarding claim 13, Chen and Chen429 disclose A touch display device, comprising the OLED array substrate according to claim 1. (Chen [0026]) 
Regarding claim 14, Chen and Chen429 disclose The touch display device according to claim 13, further comprising a flexible encapsulation layer for encapsulating the OLED array substrate. (Chen [0034] – [0036] [0028]) 
Regarding claim 15, claim 15 is rejected for same reason as claim 1.
Regarding claim 16, Chen and Chen429 disclose wherein forming first touch electrodes and second touch electrodes insulated from each other comprises: depositing a first conductive material layer on the base substrate on which the planarization layer has been formed, and forming by one patterning process an anode and strip-shaped first touch electrodes; (Chen [0041] [0042])

and depositing a second conductive material layer on the base substrate on which the dielectric layer has been formed, and forming by a patterning process strip-shaped second touch electrodes intersecting the first touch electrodes. (Chen [0041] [0042])
Regarding claim 17,  Chen and Chen429 disclose wherein forming first touch electrodes and second touch electrodes insulated from each other comprises: depositing a first conductive material layer on the base substrate on which the planarization layer has been formed, and forming strip-shaped first touch electrodes by a patterning process; (Chen [0041] [0042] [0043])
forming a dielectric layer on the base substrate on which the first touch electrodes have been formed; (Chen [0041] [0042] [0043])
and depositing a second conductive material layer on the base substrate on which the dielectric layer has been formed, (Chen [0041] [0042] [0043]) and forming by one patterning process an anode and strip-shaped second touch electrodes intersecting the first touch electrodes. (Chen [0041] [0042] [0043])

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 20210210559 A1) in view of Chen429 et al. (U.S. Patent Publication 20160322429 A1) in view of Weng et al. (US 2018/0046298 A1) and in view of Kim et al. (US 2013/0181925 A1).

Regarding claim 4, Chen and Chen429 do not disclose “wherein the touch sensor further comprises a dielectric layer, by which the first touch electrodes and the second touch electrodes are insulated from each other; 
wherein the first touch electrodes are strip electrodes extending in a first direction, and the second touch electrodes comprise block electrodes arranged in a matrix between the strip electrodes of the first touch electrodes and bonding wires electrically connected to adjacent block electrodes in a second direction, and wherein the first direction is perpendicular to the second direction; and 
wherein the first touch electrodes and the block electrodes are located in a same layer, and the bonding wires are located in a different layer from the first touch electrodes and the block electrodes”. 
Weng discloses “wherein the touch sensor further comprises a dielectric layer, [0030] by which the first touch electrodes and the second touch electrodes are insulated from each other; ([0028] – [0032])
wherein the first touch electrodes are strip electrodes extending in a first direction, ([0033]) and the second touch electrodes comprise block electrodes arranged in a matrix between the strip electrodes of the first touch electrodes and bonding wires electrically connected to adjacent block electrodes in a second direction, ([0033]) and wherein the first direction is perpendicular to the second direction; ([0033]) and 
wherein the first touch electrodes and the block electrodes are located in a same layer, ([0033]) and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dielectric layer by Weng into 
Chen, Chen429 and Weng do not disclose “the bonding wires are located in a different layer from the first touch electrodes and the block electrodes”. 
Kim discloses “the bonding wires are located in a different layer from the first touch electrodes and the block electrodes”. ([0010] – [0012] [0034]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate bonding wires by Kim into device of Chen, Chen429 and Weng.  The suggestion/motivation would have been to provide connection. (Kim: [0010])

Alternately, claims 1, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 20210210559 A1) in view of Ye et al. (U.S. Patent Publication 20190012022 A1).


    PNG
    media_image2.png
    445
    714
    media_image2.png
    Greyscale

Regarding claim 1, Chen discloses “An OLED array substrate, (Fig. 1. OLED)  comprising: 
a base substrate; (Fig 1, substrate 10. [0026]) 
a planarization layer (Fig 5, OC photoresist layer, [0045] [0046]) on the base substrate; 
a touch sensor  (Figs. 1, 5, touch electrodes 102 has 103, 104) on a side of the planarization layer facing away from the base substrate; ([0027] [0032]) and 
wherein, the touch sensor (Fig. 1, 02) comprises first touch electrodes (Fig. 1, touch electrodes 103) and second touch electrodes (Fig. 1, touch electrodes 103, 104) insulated from each other, and 
Chen does not disclose “a pixel definition layer on a side of the planarization layer facing away from the base substrate and comprising a plurality of openings, 
wherein the touch sensor is between the pixel definition layer and the planarization layer, and an orthogonal projection of the touch sensor on the base substrate overlaps an orthogonal projection of the pixel definition layer on the base substrate”.
Ye discloses “a pixel definition layer (Fig, 1, pixel definition layer 103 [0022]) on a side of the planarization layer (Fig 1. an organic planarization layer 102 [0022]) facing away from the base substrate and comprising a plurality of openings, ([0022] [0023] [0024]) 
wherein the touch sensor (Fig.1 , touch electrode layer 104, [0022]) is between the pixel definition layer (Fig, 1, pixel definition layer 103 [0022])  and the planarization layer, (Fig 1. an organic planarization layer 102 [0022]) and an (Fig. 1 shows orthogonal projection of touch electrode layer 104 is overlap with orthogonal projection of pixel definition layer 103) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate planarization layer by Chen429 into device of Chen.  The suggestion/motivation would have been to save manufacturing cost. (Ye: [0011])
Regarding claim 15, claim 15 is rejected for same reason as claim 1.

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.
Claim 1 has 35 112(a) issue.
Claim 1 has 35 USC 112(b) issue.
Applicant incorporated previous claim 7 into claim 1.
However, claim scope of claim 1 is different from previously claim 7.
Applicant incorporated previously claim 20 into claim 15.
However, claim scope of claim 15 is different from previously claim 20.
For example, claim 15 requires “the pixel definition layer comprising a plurality of openings,“ which is never exist in claim 20.
Because claims 1 and 15 are new claim scope which require further update search and detail considerations. 
.
 
Allowable Subject Matter
Claims 5, 6, 8 – 12, 18 – 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693